Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 1 of 8




                                                               EXHIBIT U


                                                     PLAINTIFFS000120
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 2 of 8




                                                     PLAINTIFFS000121
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 3 of 8




                                                     PLAINTIFFS000122
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 4 of 8




                                                     PLAINTIFFS000123
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 5 of 8




                                                     PLAINTIFFS000124
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 6 of 8




                                                     PLAINTIFFS000125
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 7 of 8




                                                     PLAINTIFFS000126
Case 2:19-cv-02137-KHV-GEB Document 28-3 Filed 08/05/19 Page 8 of 8




                                                     PLAINTIFFS000127
